DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Preliminary amendment 
The preliminary amended filed on 11/29/2020 has been acknowledged. Claim 1 has been amended.  Claim 1 has been amended. Claims 1-18 are pending and considered. 
     Terminal Disclaimer 
The terminal disclaimer filed on 2/4/2022 disclaiming the terminal portion of the patent being reexamined which would extend beyond the expiration date of US Patent No.  10,851,349 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Claims 1-18 are allowed. 
  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Terminal Disclaim has been filed to overcome the potential obvious double patenting rejection over the reference claims 1-18 of the issued patent No. 10, 851, 349.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



 	/BAO Q LI/             Primary Examiner, Art Unit 1648